Thiele, J.
(concurring specially): I am in agreement generally with what is said in the concurring opinion of Justice Hoch, I believe that one proposition urged by appellants is decisive of this appeal. The action filed in the justice of the peace court was one in forcible detainer. On appeal the district court obtained jurisdiction only over the subject matter of that action, and no more. It had no power to expand the issue presented in the forcible detainer case and to determine the validity of the defendant's asserted equitable title to the involved real estate. When it did so, it acted beyond its competence and its judgment was erroneous. We need not now speculate on what the result would be of a proper trial of the appeal in the district court.